Citation Nr: 0900914	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  (Since then, the veteran's claims file has been 
transferred to the Jackson, Mississippi RO.)  The veteran, 
who had active service from October 1962 to September 1966, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for post-traumatic stress disorder.

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision was not previously 
submitted for consideration, relates to an unestablished fact 
necessary to establish the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service 
connection for post-traumatic stress disorder, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.2203 (2008).

2. The evidence received after the November 2002 rating 
decision is new and material, and the claim for service 
connection for post-traumatic stress disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2004 and May 2006.  In particular, the 
Board notes that these letters included notice of what 
constitutes 'new' evidence, what constitutes 'material' 
evidence, and a discussion of the basis of the prior denial 
of the appellant's claim.  The Board finds that the letters 
meet the requirements that the United States Court of Appeals 
for Veterans Claims (Court) has specified for cases involving 
a determination of whether new and material evidence has been 
submitted to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
In January 2008, the veteran indicated that he had no other 
information or evidence to give to substantiate his claim.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the issue on appeal.

When the veteran's claim for service connection for PTSD was 
previously considered and denied, in November 2002, the RO 
found that the condition neither occurred in nor was caused 
by service.  Also, there was also no objective evidence of an 
inservice stressor as required by 38 C.F.R. § 3.304(f).  
After being notified of that decision and of his appellate 
rights, the veteran did not perfect his appeal of that 
decision.  As such, the November 2002 decision represents a 
final decision.

The veteran subsequently requested that his claim for service 
connection for PTSD be reopened.  As general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the November 2002 rating decision consisted of statements and 
testimony from the veteran; service personnel records; a 
photograph of the veteran with the V-1 Division; a response 
from U. S. Army and Joint Services Records Research Center 
(JSRRC) that indicated that on two separate occasions in 
August 1963 two different Airman Apprentices (AA's) were 
injured while serving aboard the USS Coral Sea (CVA-43); a 
deck log from the USS Coral Sea (CVA-43) dated July 31, 
presumably 1963 that noted the fatal injury of J. M; and 
additional medical evidence.  Most of this evidence is new, 
in that it was not previously physically of record.  The 
evidence also addressed some of the stressful incidents 
reported by the veteran.  Since what was missing at the time 
of the previous denial was substantiating reports of the 
occurrence of an inservice stressor, and the evidence added 
to the record since November 2002 relates to that fact, the 
Board finds that new and material evidence has been submitted 
to reopen the previously denied claim.

Having found that new and material evidence had been 
submitted to reopen the previously denied claim, the Board 
finds that to this extent, the veteran's appeal may be 
granted. However, as will be explained in greater detail 
below, the Board believes that additional development is 
necessary prior to a final adjudication of the veteran's 
claim on the merits and must be returned to the RO for 
completion of that additional development.

 
ORDER

New and material evidence having been submitted, the claim 
for service connection for post-traumatic stress disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for 
PTSD, the record reflects a current diagnosis of PTSD based 
upon incidents as identified by the veteran.  Although the 
veteran reported that he actually witnessed the July 31, 1963 
fatal injury of J. M. as a result of accidentally walking 
into the spinning propeller of an A1H Skyraider and the 
subsequent injuries in August 1963 that resulted from an 
individual being struck by the catapult shuttle and later 
another individual being struck by the arresting gear cable 
when it snapped, and such incidents have been verified as 
having occurred while he served aboard the USS Coral Sea 
(CVA-43), credible evidence supporting his contention that he 
actually witnessed these events has not been associated with 
the claims file.  

While the Board concedes that the veteran might have served 
on the flight deck on the USS Coral Sea (CVA-43) at some 
point while assigned to that ship, there is no corroborating 
evidence beyond his own statements that he actually witnessed 
the stressful events related by him.  In this regard, service 
medical records appear to show that the veteran was assigned 
food handling duties at the time of the verified incidents, 
but under "medical quarantine."  To that extent, his 
reported incidents are not entirely verified, after all, 
aircraft carriers such as the USS Coral Sea (CVA-43) are very 
large ships, and other supporting evidence, for example, a 
buddy statement from a fellow sailor, would be required in 
order to corroborate the whereabouts of the veteran when the 
above-mentioned incidents took place.  See 38 C.F.R. 3.304(f) 
(1996); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).  The 
veteran should be provided an opportunity to submit any such 
evidence.  

In January 2003 and April 2004 statements, as well as during 
his March 2008 Travel Board hearing, the veteran indicated 
that, in 1963, he also witnessed at least two plane crash 
landings on the USS Coral Sea (CVA-43) and at least one plane 
crash in which the plane went overboard and the pilot was 
killed.  However, he has not provided specific enough 
information for which such events could be verified.  He also 
alluded to the deaths of several other servicemen in which at 
least one of the men jumped overboard, but provided no 
further information regarding the nature and circumstances 
surrounding these deaths.  For example, the Board observes 
that in a statement from the veteran dated and received in 
May 2005 he reports the deaths of seven "airman assigned to 
my unit while I was assigned to the Coral Sea" and provides 
the names of those individuals.  The Board is of the opinion 
that the RO should verify the circumstances of those reported 
deaths and that the veteran should be requested to furnish 
additional information concerning their deaths.

The Board notes that the veteran's duty assignments were not 
entirely clear for the time period between July and August 
1963.  His service treatment records reflect that in June 
1963 he was a food handler who was medically quarantined and 
taken off of food handling.  However, the same records also 
contain a notion of "V-1," which would appear to consistent 
with the photograph submitted by the veteran of him with a V-
1 Division at an unspecified time, and his service personnel 
record showed that on August 28, 1963 he was assigned to 
"messman duties".  Any further clarification as to the 
veteran's duty assignments may shed some light on his 
whereabouts when the July and August 1963 incidents took 
place.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary. Accordingly, 
this case is REMANDED for the following actions:

1.  The RO/AMC should advise the veteran 
that, to the extent possible, he should 
submit additional information regarding 
the dates and duty assignments of when 
he served on the flight deck aboard the 
USS Coral Sea (CVA-43), he should also 
submit additional information regarding 
the alleged multiple plane crashes and 
unverified deaths of seven servicemen 
related in his May 2005 correspondence, 
so that another search can be performed 
to verify his duty assignments and these 
additional incidents.  The information 
should include the dates; the locations; 
a description of the plane crashes; and 
any casualty information, including the 
nature and circumstances surrounding the 
deaths; as well as the dates and duty 
assignments while serving on the flight 
deck aboard the USS Coral Sea (CVA-43).  
The veteran should also be advised that 
additional supporting evidence he may 
submit may come from alternative 
sources, e.g., newspaper articles that 
mention the event, letters, diaries, 
and/or buddy statements, etc., and that 
such detailed information is necessary 
for VA to attempt to obtain 
corroborating evidence regarding his 
claim.  The veteran should have ample 
opportunity to respond.

2.  After the veteran provides the 
information requested in the first 
paragraph, the RO/AMC should attempt to 
verify the information provided by the 
veteran.  In any event, the RO/AMC 
should attempt to verify the deaths and 
the circumstances of the deaths of the 
seven airmen the veteran reports in his 
May 2005 correspondence were in his unit 
and died while he was assigned to the 
USS Coral Sea (CVA-43).

3.  After the above-mentioned 
development has been completed, the 
RO/AMC should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
This should include a determination as 
to whether the evidence of record 
demonstrates that the veteran was 
involved in duties on the flight deck of 
the USS Coral Sea (CVA-43).  If no 
stressor has been verified, the RO/AMC 
should so state in its report.  This 
report should then be added to the 
claims file.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO/AMC 
must provide the examiner the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


